department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uil numbers and tep ra ti legend company a company b company c company d company e company f company g plan x company company h company j consultant k consulting firm l proc to be treated as operating qualified_separate_lines_of_business this is in response to a letter dated date as supplemented by correspondence dated date date date date date and date submitted on your behalf by your authorized representative in which you request a ruling granting an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations the regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 rev dear oe qslobs under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your ruling_request company a is a holding_company that distributes and markets energy products and related_services through its subsidiaries and affiliates you represent that since company a has operated two separate lines of business slob which operates natural_gas and electric distribution utilities and slob which distributes and markets propane gas and related appliances and equipment to retailers slob currently includes companies a b c d and e slob includes company f a holding_company and companies g h and company c and company e joined company a in and respectively and company j which was previously a part of slob is no longer related to company a company a and its affiliates have maintained several plans qualified under code sec_401 in company a contacted consultant k and consulting firm l to determine whether slob sec_1 and constituted two qslobs under in the summer of company a met with consultant k who sec_414 advised company a that slob and slob could qualify as qslobs based on one or more of the regulatory safe harbors under sec_1_414_r_-5 of the federal_income_tax regulations the regulations consultant k advised company a to file form 5310-a notice of qualified_separate_lines_of_business by date to effectively make the qslob election for the testing year according to the affidavit submitted by company a company a relied on its internal employee_benefits staff to file the form 5310-a however the members of its benefits staff charged with the responsibility of making the election failed to file the form during this time company a had restructured and decentralized its benefits staff which resulted in the turnover of employees and the loss or misplacement of records and files pertaining to its qualified_plans assuming the election had been made company a and its affiliates have since filed the form_5500 in a manner consistent with the qslob election however in during an audit by the internal_revenue_service the service of plan x company a discovered its failure_to_file the form 5310-a you represent that other than company a’s failure_to_file a timely election slob and slob satisfy the requirements under sec_414 based on the above facts and representations you request a ruling that under sec_301_9100-3 of the regulations company a be granted an extension of time to file the form 5310-a with respect to the testing year code sec_414 provides rules for determining whether an employer operates a qslob for purposes of applying sec_129 sec_401 and sec_410 including sec_401 code sec_414 requires that an employer operate the separate_line_of_business for bona_fide business purposes under code sec_414 the line_of_business must have at least employees the employer must notify the secretary that such line_of_business is being treated as separate and the line_of_business must satisfy the guidelines prescribed by the secretary or the employer must receive a determination from the secretary that the line_of_business is separate administrative scrutiny requirement sec_1_414_r_-1 of the regulations provides that an employer is treated as operating a qslob under code sec_414 only if all property and services provided by the employer to its customers are provided exclusively by the qslob thus once an employer has determined it has a qualified separate_line_of_business no portion of the employer may remain that is not included in a qualified separate_line_of_business sec_1_414_r_-1 of the regulations provides that a qslob must constitute a line_of_business under paragraph b ii a separate_line_of_business under paragraph b iii and a qualified separate_line_of_business under code sec_414 and paragraph b iv relating to the employee notice and administrative scrutiny requirements sec_1_414_r_-1 of the regulations provides that the provisions of sec_1_414_r_-2 through r -11 are to be interpreted in a manner consistent with the purpose of code sec_414 ie a qslob for bona_fide business reasons to recognize an employer's operation of sec_1_414_r_-5 of the regulations provides that a separate_line_of_business as determined under sec_1_414_r_-3 satisfies the administrative scrutiny requirement if the slob satisfies any of the safe harbors in paragraph b which implements the statutory safe_harbor and paragraphs c through g the regulatory safe harbors sec_1_414_r_-4 of the regulations provides that the notice requirement under code sec_414 must take the form and be filed at the time prescribed by the commissioner in revenue procedures or other guidance of general applicability sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of code sec_414 section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the employer's plan that begins earliest in the testing year section dollar_figure of revproc_93_40 provides that after the notification date the notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 and sec_301_9100-1 of the regulations generally provide that the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory or statutory election pursuant to the standards set forth in sec_301_9100-2 and sec_301_9100-3 such extension of time is only available for elections that a taxpayer is otherwise eligible to make sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief - would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that except as otherwise provided in paragraphs b i through iii a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability sec_301_9100-3 of the regulations provides that the taxpayer must submit a detailed affidavit describing the events that led to the failure to make a valid regulatory election and to the discovery of the failure when the taxpayer relied on a qualified_tax professional for advice the taxpayer's affidavit must describe the engagement and responsibilities of the professional as well as the extent to which the taxpayer relied on the professional the individual who signs for an entity must have personal knowledge of the facts and circumstances at issue according to the facts representations and affidavits submitted although consultant k advised company a to make the election company a’s own benefits professionals who were charged with the responsibility for making the qslob election failed to timely file the form 5310-a for the testing year during this time company a restructured its benefits office resulting in the loss of employees and records pertaining to its qualified_plans when company a discovered that the requisite form 5310-a had not been timely filed it promptly filed this request for relief under sec_301_9100-3 of the regulations thus based on the information and representations submitted company a satisfies clause v of sec_301_9100-3 of the regulations moreover until company a and its affiliates assumed the election had been made and filed its forms in a manner consistent with that assumption although some of the years involved are closed under the statute_of_limitations granting relief only clarifies the position that was consistently taken by company a and conforms the documentation to the operation of company a and its affiliates with respect to their qualified_plans thus granting relief will not prejudice the interests of the government because the taxpayer has acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government we grant company a a period of days from the date of this ruling to file the form 5310-a for the testing year and such filing will be deemed a timely filing under sec_3 of revproc_93_40 with respect to such year this ruling does not address whether company a and the businesses identified as slob and slob otherwise satisfy the requirements to be treated as qslobs for the testing year and subsequent years no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited as precedent _ if you wish to inquire about this ruling please contact at a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours carter a watkins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
